DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
 	Claims 5, 10, and 15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 5, 10, and 15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 17 May 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
	Please cancel claim 16.

REASONS for ALLOWANCE
The following is an examiner’s statement of reasons for allowance: one of the closest prior art related to the claimed invention teaches a first generative adversarial network (GAN) and a second GAN coupled to the first GAN, where the first GAN includes an image generator and at least two discriminators, and the second GAN includes an image generator and at least one discriminator. According to some embodiments, the (first) image generator of the first GAN is trained by processing a user-provided image using the first GAN.
However, the prior arts and the references reviewed and searched do not teach the specifics of or any equivalent to the following claim limitations:
receiving, at the discriminator of the sequential learning device, a second data group, the second data group being true data; and 
performing learning of a second generator based on the first generation data and the second data group, the first generation data received from the preceding sequential learning device is handled as false data by the second generator, 
wherein the discriminator discriminates between images based on the first generation data and the second data group.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Following are a list of the references pertinent to the claimed invention:
Tanaka et al. (US 2018/0101770 A1): A generative model learning method includes learning a first generative model by unsupervised learning based on train data prepared beforehand, generating generated data by the first generative model, and learning a second generative model by supervised learning based on the train data and the generated data determined as undesirable by a user.
Xia et al.  (US 2020/0065479 A1): detecting model security and an electronic device. The method includes the following: obtaining result data computed by using a model, wherein the result data comprises intermediate result data and output result data; obtaining a discriminator through training by using a generative adversarial network (GAN) framework, the model, and a sample; discriminating the result data by using the discriminator by using the model for current input data, to detect whether the model is currently secure, wherein the model is in a trusted execution environment for obtaining the discriminator through training; and determining a security detection result of the model.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN W LEE/Primary Examiner, Art Unit 2664